PER CURIAM
OPINION
Annie K. Newman, the appellant herein, entered a plea of not guilty in the Island Court of Guam to the charge of operating a motor vehicle while under the influence of intoxicating liquor, in violation of Section 23405(a), Ch. 4, Title 24 of the Government Code of Guam. Her plea of not guilty was conditioned upon her contention that the offense was committed upon a military reservation under the exclusive jurisdiction of the United States of America. For many years some question existed as to the extent, if any, of the jurisdiction of the government of Guam over criminal offenses committed on military reservations in Guam. Any doubt was removed by the passage of Pub. L. 88-183, Nov. 20, 1963, 77 Stat. 339, 48 U.S.C.A. § 1704. This provides :
(a) Except as otherwise provided in this section, the governments of Guam, the Virgin Islands, and American Samoa, as the case may be, shall have concurrent jurisdiction with the United States over parties found, acts performed, and offenses committed on property owned, reserved, or controlled by the United States in Guam, the Virgin Islands, and American Samoa. A judgment of conviction or acquittal on the merits under the laws of Guam, the Virgin Islands, or American Samoa shall be a bar to any prosecution under the criminal laws of the United States for the same act or acts, and a judgment of conviction or acquittal on the merits *164under the laws of the United States shall be a bar to any prosecution under the laws of Guam, the Virgin Islands, or American Samoa for the same act or acts.
(b) Notwithstanding the provisions of subsection (a) of this section, the President may from time to time exclude from the concurrent jurisdiction of the government of Guam persons found, acts performed, and offenses committed on the property of the United States which is under the control of the Secretary of Defense to such extent and in such circumstances as he finds required in the interest of the national defense.
It is not contended here that the President has excluded the reservation from the concurrent jurisdiction of the government of Guam. We are not concerned here with federal-state relationships as Guam is an unincorporated territory over which the United States Congress exercises legislative jurisdiction. We affirm the finding of guilt.